DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group I, claims 1-9, in the reply filed on 2/4/21 is acknowledged.

Information Disclosure Statement
3.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 06/24/20 and 09/17/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
4.	The drawings, filed on 03/24/20, are accepted.

Specification
5.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huangfu et al. (US 20180100965 A1).
	With respect to claim 6, Huangfu et al. (figures 1, 2A and 2B) disclose a method of controlling communications between a first computer server and a second computer server in a plurality of computer servers, the method comprising receiving, via at least one input port (input 1, input 2) of a nonblocking optical switch (101), at least one input optical beam (light) from the first computer server (computer component 108); performing, with a plurality of interconnected Mach-Zehnder interferometers (MZIs) of the nonblocking optical switch (MZI based switches (figures 1, 2A-2B) and [0031]), an arbitrary uniform transformation of the at least one input optical beam (light) so as to generate at least one output optical beam (see [0040]); and emitting, from a plurality of output ports (output 1, output 2, figure 2A) of the 
	With respect to claim 7, Huangfu et al. (figures 1, 2A and 2B) disclose the method, wherein performing the arbitrary uniform transformation directs data from the first computer server to the second computer server (all computer components and optical switching devices are connected to the routing chip, and the routing chip determines, by means of arbitration, statuses of the optical switching devices according to information obtained from the computer components, see [0040]).
	With respect to claim 8, Huangfu et al. (figures 1, 2A and 2B) disclose the method, wherein performing the arbitrary uniform transformation multicasts data ([0040]) from the first computer server (108) to the second computer server (109) and to at least one other computer server (110) in the plurality of computer servers (figure 1).
	With respect to claim 9, Huangfu et al. (figures 1, 2A and 2B) disclose the method, wherein performing the arbitrary uniform transformation directs data via a first path through the nonblocking optical switch ([0040]), and further comprising directing the data from the first computer server (108) to a third computer server (110) in the plurality of computer servers via a second path (108, 101, 102, 110) through the nonblocking optical switch (101, 102).

    PNG
    media_image1.png
    610
    466
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
10.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
 11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huangfu et al. (as cited above) in view of Liboiron-Ladouceur et al. (US 2016/0156999 A1).
	With respect to claim 1, Huangfu et al. (figures 1, 2A, 2B and 4) disclose an optical network, comprising a nonblocking optical switch comprising a plurality of input ports (input 1, input 2) fabricated to receive a plurality of input optical beams (light); a plurality of interconnected Mach-Zehnder interferometers (MZIs) (MZI based switches (figures 1, 2A-2B) 
	Huangfu et al. do not explicitly disclose a nonblocking optical switch comprising a substrate.
However, Liboiron-Ladouceur et al. teach an optical device including a substrate (see [0049]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huangfu et al. to include the above feature (accordance with the teaching of Liboiron-Ladouceur) for the purpose of securing and aligning all optical elements on a monolithically integrated substrate ([0049].
With respect to claim 4, Huangfu et al. (figures 1, 2A, 2B and 4) disclose the optical network, wherein the controller (control module) is configured to cause the nonblocking optical 
With respect to claim 5, Huangfu et al. (figures 1, 2A, 2B and 4) substantially disclose all the limitations of the claimed invention except the optical network, further comprising a plurality of field-programmable gate arrays (FPGA), each FPGA in the plurality of FPGAs connecting a corresponding computer server in the plurality of computer servers with the nonblocking optical switch.
However, Liboiron-Ladouceur et al. teach an optical device including a plurality of field-programmable gate arrays (FPGA), each FPGA in the plurality of FPGAs connecting a corresponding computer server in the plurality of computer servers with the nonblocking optical switch (see [0052]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huangfu et al. to include the above features (accordance with the teaching of Liboiron-Ladouceur) for the purpose of sending directly the switching signals to the switching element ([0052].

Allowable Subject Matter
13.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US 20120232821 A1) disclose an optical signal processing system comprises a processor, a memory, a receiving module to receive in real time input from multiple channels of OCT producing interfering optical signals representing multiple measured distances for a target imaging object. Tanaka et al. (US 20090074425 A1) disclose an optical transmitter which modulates the phases and intensities of double pulses and then transmits them, includes a branching section which branches each of the input double pulses to first and second paths.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883